Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is effective as of October 18, 2011 (the
“Effective Date”), by and among Electromed, Inc., a Minnesota corporation (the
“Corporation”), and Jeremy Brock (“Employee”).

 

RECITALS

 

A. Employee is currently employed by the Corporation in the capacity of
Controller. 

 

B. The Corporation wishes to promote Employee to the position of Chief Financial
Officer and Employee wishes to accept such employment pursuant to the terms and
conditions set forth in this Agreement. 

 

C. The Corporation and Employee desire to enter into this Agreement, and it is
the intention of the Corporation and Employee that this Agreement entirely
supersedes any prior agreements with respect hereto. 

 

 

AGREEMENT

 

In consideration of the above recitals and the mutual promises set forth in this
Agreement, the parties agree as follows:

 

1. Nature and Capacity of Employment. Effective October 18, 2011, the
Corporation hereby agrees to employ the Employee as its Chief Financial Officer,
subject to the direction of the Board of Directors of the Corporation and
pursuant to the terms and conditions set forth in this Agreement. The Employee
hereby accepts employment under the terms and conditions set forth in this
Agreement. The Employee agrees to perform or be available to perform the
functions of this position, pursuant to the terms of this Agreement.

2. Term of Employment. The term of the Employee’s employment hereunder shall
commence on the Effective Date of this Agreement and shall continue thereafter
through the last day of calendar year 2012 (“Initial Term”), unless terminated
earlier in accordance with Paragraph 4 of this Agreement.  The term of this
Agreement and the Employee’s employment hereunder shall automatically renew for
successive one calendar year periods beyond the expiration of the Initial Term,
unless at least sixty (60) days prior to the expiration of the Initial Term or
any Renewal Term either party hereto gives written notice to the other party
that it does not intend to renew this Agreement for the coming calendar year.
During the Initial Term or any Renewal Term, this Agreement may be terminated
pursuant to the terms of Paragraph 4 of this Agreement.

 

3. Compensation and Benefits.

3.1. Base Salary. As of the Effective Date, the Corporation agrees to pay the
Employee an annualized base salary of $115,000.00, which amount shall be earned
by the



1

 

 

Employee on a pro rata basis as the Employee performs services and which shall
be paid according to the Corporation’s normal payroll practices. If Employee
remains employed as of January 1, 2012, the Base Salary shall be increased to
$126,500.00. On or about July 1, 2012, and periodically thereafter during the
term of this Agreement or any Renewal Term, the Board of Directors acting
reasonably shall review and determine the amount of Base Salary payable pursuant
to this Paragraph 3.1. 

3.2. Employee Benefits. During the Employee’s employment with the Corporation,
the Employee shall be entitled to participate in the retirement plans, health
plans, and all other employee benefits made available by the Corporation, and as
they may be changed from time to time. The Employee acknowledges and agrees that
he will be subject to all eligibility requirements and all other provisions of
these benefits plans, and that the Corporation is under no obligation to the
Employee to establish and maintain any employee benefit plan in which the
Employee may participate. The terms and provisions of any employee benefit plan
of the Corporation are matters within the exclusive province of the
Corporation’s Board of Directors, subject to applicable law.

3.3. Paid Time Off. The Corporation agrees that the Employee shall be entitled
to Paid Time Off (“PTO”) of up to ten (10) days per calendar year, prorated for
any partial calendar year of employment, without reduction of the minimum annual
base salary payable to the Employee pursuant to Paragraph 3.1 of this Agreement.
PTO which is unused at the end of any calendar year will carry over to the next
calendar year, subject to the Corporation’s limitations on carry-over and
accrual maximums. At end of Employee’s employment for any reason, the
Corporation will pay Employee for his ending balance of unused PTO.

 

3.4. Other Benefits: During the Term or Renewal Term, the Corporation shall
directly pay the cost of a cell phone or wireless handheld device for the
Employee’s use. Additionally, during the Term or any Renewal Term, the
Corporation shall provide automobile lease payments up to an amount of $400 per
month. The Corporation shall also provide a corporate credit card for approved
business expenses and shall otherwise reimburse the Employee for, or pay
directly, all reasonable business expenses incurred by the Employee in the
performance of his duties under this Agreement, provided that the Employee
incurs and accounts for such expenses in accordance with all Corporation
policies and directives in effect from time to time.

4. Termination of Employment Prior to the End of the Initial Term or Renewal
Term. The Employee’s employment may be terminated prior to the expiration of the
Term or a Renewal Term as follows:

4.1. For Cause Termination, Without Severance. Notwithstanding anything
contained herein to the contrary, the Corporation may discharge the Employee for
Cause and terminate this Agreement immediately upon written notice to the
Employee. For the purposes of this Agreement, “Cause” shall mean the occurrence
of any of the following:



2

 

 

(i) Employee’s material failure to perform his job duties competently as
reasonably determined by the Corporation’s Board of Directors;

(ii) gross misconduct by the Employee which the Corporation’s Board of Directors
determines is (or will be if continued) demonstrably and materially damaging to
the Corporation; or

(iii) fraud, misappropriation, or embezzlement by the Employee; or

(iv) conviction of a felony crime or a crime of moral turpitude; or

(v) conduct in the course of employment that the Corporation’s Board of
Directors determines is unethical; or

(vii) the material breach of this Agreement by the Employee.

If the Corporation terminates the Employee’s employment for Cause pursuant to
this Paragraph 4.1, the Employee shall not be entitled to severance pay.

4.2. Without Cause, With Severance. The Corporation may terminate the Employee’s
employment immediately at any time and for any reason without Cause upon
providing notice to the Employee. However, in such event, provided that the
Employee meets all of the conditions set forth in this paragraph for receiving
severance pay, the Corporation shall pay the Employee severance pay in a lump
sum in an amount equal to his ending base salary from the date of termination
through the expiration of the then-current Term (“Severance Amount”), payable
within sixty (60) days after termination. The Employee shall only be entitled to
receive the severance pay described herein if the Employee (a) complies with his
separate Non-Competition, Non-Solicitation, and Confidentiality Agreement with
an effective date of October 18, 2011 and (b) signs, does not rescind, and
complies with a Confidential Separation Agreement at the time of termination in
a form prepared by the Corporation that includes in part: (i) agreement to a
general release of any and all legal claims; (ii) return of all of the
Corporation’s property in the Employee’s possession; and (iii) agreement not to
disparage the Corporation and its representatives.

 

4.3. Resignation by the Employee Due to Change of Control, With Severance. For
purposes of this Agreement, “Change of Control” means:

 

i. A “change in ownership,” as described in Section 1.409A-3(i)(5)(v) of the
Treasury Regulations.

 

ii. A “change in effective control,” as described in Section 1.409A-3(i)(5)(vi)
of the Treasury Regulations.

 

iii. A “change in ownership of a substantial portion of the assets,” as
described in Section 1.409A-3(i)(5)(vii) of the Treasury Regulations.

 



3

 

 

 

Employee shall have the right to terminate the Employee’s employment for any
reason within six (6) months following a Change of Control in the Corporation
upon providing thirty (30) days advance written notice to the Corporation. The
Corporation may then elect either (a) to have the Employee continue performing
work for the Corporation throughout the 30 day notice period; or (b) to accept
the Employee’s resignation effective immediately.

 

In the event of the Employee’s termination of employment with the Corporation
following a Change of Control under this Paragraph 4.3, provided that the
Employee meets all of the conditions set forth in this paragraph for receiving
severance pay, the Corporation shall pay the Employee the Severance Amount in a
lump sum within sixty (60) days after termination. The Employee shall only be
entitled to receive the severance pay described herein if the Employee (a)
complies with his separate Non-Competition, Non-Solicitation, and
Confidentiality Agreement with an effective date of October 18, 2011 and (b)
signs, does not rescind, and complies with a Confidential Separation Agreement
at the time of termination in a form prepared by the Corporation that includes
in part: (i) agreement to a general release of any and all legal claims; (ii)
return of all of the Corporation’s property in the Employee’s possession; and
(iii) agreement not to disparage the Corporation and its representatives.

4.4. Other Resignation by the Employee, Without Severance. The Employee may
resign the Employee’s position upon providing sixty (60) days advance, written
notice to the Corporation. The Corporation may then elect either (a) to have the
Employee continue performing work for the Corporation throughout the 60 day
notice period; or (b) to accept the Employee’s resignation effective
immediately. In the event of the Employee’s termination of employment with the
Corporation under this Paragraph 4.4, the Employee shall not be paid any
severance pay.

 

4.5. Because of Death, Disability or Incapacity of the Employee, Without
Severance. In the event of the Employee’s death, this Agreement shall terminate
immediately. If the Employee is unable to perform the Employee’s essential job
functions, with or without reasonable accommodation, for more than ninety (90)
days, or such longer period as required by law, in any consecutive twelve (12)
month period by reason of physical or mental disability or incapacity, the
Corporation may terminate the Employee’s employment upon thirty (30) days
advance written notice to the Employee. This Paragraph does not relieve the
Corporation of any duty to reasonably accommodate a qualifying disability under
the Americans with Disabilities Act, the Minnesota Human Rights Act, any legal
duty under the Family Medical Leave Act, or any of its other duties pursuant to
applicable law. If the Employee’s employment is terminated pursuant to this
Paragraph, the Employee shall not be entitled to severance pay.

 

4.6 Non-Renewal By Either Party Upon Expiration of the Initial or Renewal Term.
For the avoidance of doubt, the parties agree that either party may elect, with
or without cause, not to renew this Agreement at the end of the then-current
Term and that Employee shall not be entitled to severance pay in the event of
non-renewal by either party.

 



4

 

 

 

5. Miscellaneous.

5.1. Integration. This Agreement embodies the entire agreement and understanding
among the parties relative to subject matter hereof and supersedes all prior
agreements and understandings relating to such subject matter, including but not
limited to any earlier employment agreements of or offer letters to the
Employee.

5.2. Applicable Law. This Agreement and the rights of the parties shall be
governed by and construed and enforced in accordance with the laws of the state
of Minnesota.

5.3. Payments. All amounts paid under this Agreement shall be subject to normal
withholdings or such other treatment as required by law.

 

5.4 Employee’s Representations. The Employee represents that he is not subject
to any agreement or obligation that would prevent or limit him from entering
into this Agreement or that would be breached upon performance of his duties
under this Agreement, including but not limited to any duties owed to any former
employers not to compete. If the Employee possesses any information that he
knows or should know is considered by any third party, such as a former employer
of the Employee’s, to be confidential, trade secret, or otherwise proprietary,
the Employee shall not disclose such information to the Corporation or use such
information to benefit the Corporation in any way.

 

5.5. Counterparts. This Agreement may be executed in several counterparts and as
so executed shall constitute one agreement binding on the parties hereto.

 

5.6. Binding Effect. Except as herein or otherwise provided to the contrary,
this Agreement shall be binding upon and inure to the benefit of the Corporation
and its successors, assigns and personal representatives without any requirement
of the consent of the Employee for assignment of its rights or obligations
hereunder.

5.7. Modification. This Agreement shall not be modified or amended except by a
written instrument signed by the parties.

5.8. Severability. The invalidity or partial invalidity of any portion of this
Agreement shall not invalidate the remainder thereof, and said remainder shall
remain in fully force and effect.

5.9. Opportunity to Obtain Advice of Counsel. The Employee acknowledges that the
Employee has been advised by the Corporation to obtain legal advice prior to
executing this Agreement, and that the Employee had sufficient opportunity to do
so prior to signing this Agreement.

*****remainder of page intentionally left blank—signature page to follow*****



5

 

 

THIS AGREEMENT was voluntarily and knowingly executed by the parties effective
as of the date and year first set forth above.

 

 

 

 

  ELECTROMED, INC.     Date: October 19, 2011 /s/ Robert D. Hansen   By: Robert
D. Hansen   Its: Chairman/CEO       EMPLOYEE:     Date: October 19, 2011 /s/
Jeremy Brock   Jeremy Brock

 

 

 

 

 



6

 

 

 

 

